            Case 3:20-mj-02242-DEB Document 1 Filed 06/10/20 PageID.1 Page 1 of 3


 1
                             UNITED STATES DISTRICT COURT
 2
                          SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA,                     Case No.:    20MJ2242
 5                               Plaintiff,
                                                    COMPLAINT FOR VIOLATION OF
 6
            v.
 7                                                  Title 21 U.S.C. §§ 952 and 960
                                                    Importation of a Controlled Substance
 8    Ashley LEAL-Garcia (1)                        (Felony)
      Cora GARCIA (2),
 9
10                             Defendants.
11         The undersigned complainant being duly sworn states:
12
           On or about June 6, 2020, within the Southern District of California, Ashley LEAL-
13
14 Garcia and Cora GARCIA, did knowingly and intentionally import 500 grams and more, to
15
     wit: approximately 40.30 kilograms (88.84 pounds), of a mixture and substance containing
16
     a detectable amount of methamphetamine, a Schedule II Controlled Substance, into the
17
18 United States from a place outside thereof, in violation of Title 21, United States Code,
19
     Sections 952 and 960.
20
           The complainant states that this complaint is based on the attached Statement of Facts
21
22 incorporated herein by reference.
23
                                                  ___________________________
24                                                Special Agent Alfred Amatore
                                                  Homeland Security Investigations
25
     Sworn and attested to under oath by telephone, in accordance with Federal Rule of Criminal
26
     Procedure 4.1. this 10th of June 2020.
27
                                                  ___________________________
28                                                HON. DANIEL BUTCHER
                                                  U.S. MAGISTRATE JUDGE
        Case 3:20-mj-02242-DEB Document 1 Filed 06/10/20 PageID.2 Page 2 of 3




1
                                 STATEMENT OF FACTS
2

3          On June 7, 2020, at approximately 1950 hours, Ashley LEAL-Garcia,
4
     (“LEAL”) and Cora GARCIA (“GARCIA”), both United States citizens applied for
5

6    entry into the United States from Mexico through the Otay Mesa Port of Entry in
7
     vehicle lane #9. LEAL was the driver and registered owner of a 2016 Mazda 3 (“the
8

9
     vehicle”) bearing California license plates. GARCIA was a passenger in the vehicle.

10         A Customs and Border Protection Officer (CBPO) received two negative
11
     Customs declarations from LEAL. LEAL stated she was crossing the border to go
12

13   to Sacramento, California. A CBPO inspected the vehicle and observed packages
14
     inside the trunk of the vehicle.
15
           A Canine Enforcement Team responded to an alert of a vehicle in primary
16

17   operations vehicle lane #9. The Human and Narcotic Detection Dog alerted to the
18
     rear quarter panels of the vehicle.
19

20         A CBPO operating the Z-Portal X-Ray machine detected anomalies in the
21
     doors, quarter panels, bumper, and spare tire of the vehicle.
22
           Further inspection of the vehicle resulted in the discovery of 84 packages
23

24   concealed in the doors, rear seat, quarter panels, front bumper, and spare tire of the
25
     vehicle, with a total approximate weight of 40.30 kgs (88.84 lbs). A sample of the
26

27

28
                                               1
        Case 3:20-mj-02242-DEB Document 1 Filed 06/10/20 PageID.3 Page 3 of 3




1
     substance contained within the packages field tested positive for the characteristics

2    of methamphetamine.
3
           LEAL and GARCIA were placed under arrest at approximately 2121 hours.
4

5          During a post-Miranda interview, both LEAL and GARCIA separately
6
     admitted that they were going to be paid money to smuggle the narcotics into the
7

8
     United States.

9          LEAL and GARCIA were charged with violating 21 USC 952/960 and issued
10
     a Notice to Appear.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
